Exhibit Contact Information Kathleen Makrakis Director of Investor Relations 203-485-7534 ext 1432 kmakrakis@presstek.com Presstek Announces Fourth Quarter 2007 Financial Results HUDSON, N.H., April 3, 2008 Presstek, Inc. (NASDAQ: PRST) today reported a net loss from continuing operations in the fourth quarter of ($2.8) million, or ($.08) per share, versus net income from continuing operations of $7.5 million, or $.21per share in the fourth quarter of 2006. 2006 operating results include a tax benefit of $10.7 million related to the reversal of certain deferred tax asset reserves. Fourth quarter 2007 results include pre-tax charges of $1.2 million primarily due to severance related to organizational changes made in support of the company’s previously announced Business Improvement Plan (“BIP”), and $1.5 million of professional fees and other adjustments related primarily to previously announced reviews of inventory, receivables and European operations conducted during the fourth quarter of 2007.In addition, fourth quarter 2007 results include $1.4 million of accruals related to legal matters.Fourth quarter 2006 operating results included pre-tax charges of $5.7 million related primarily to the expensing of goodwill related to the company’s discontinued analog plate business, Precision Lithograining, and the expensing of previously capitalized legal costs. “We have made significant, tangible progress on the BIP we announced on October 25, 2007,” commented Presstek President and Chief Executive Officer Jeff Jacobson. “We have reduced headcount by 10% since the second quarter of 2007 which exceeded our 9% goal, consolidated distribution centers, and reduced costs.Our focus on cash has also been effective, and the company has reduced debt net of cash by $14.8 million, or 40%, since its peak at the end of the first quarter 2007.When compared to the fourth quarter of 2006, our annuity growth portfolio businesses, consumables and services, increased 35% in the current quarter and sales of our 52DI®presses almost doubled. Consumables sales increases were driven by a 36% increase in DI plate sales and a 16% increase in CTP plate sales. Our consolidated gross margin improved significantly in the quarter, and service margins were particularly strong versus the previous three quarters.We are driving our operations to a leaner business model with a higher concentration of sales in our annuity growth portfolio that can deliver long term sustainable growth.” In the fourth quarter of 2007, consolidated revenue from continuing operations was $61.3 million, a decrease of $4.7 million,or 7% from the fourth quarter of 2006.Gains in growth portfolio sales were more than offset by declines in sales of the company’s traditional products.Revenue from the company's growth product portfolio comprised 53% of total revenue in the fourth quarter of 2007 versus 47% of total revenue in the same quarter last year. Consolidated gross margins in the fourth quarter of 2007 were 30.7% versus 29.3% a year ago.
